PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/680,292
Filing Date: 18 Aug 2017
Appellant(s): Altmann, Andres, Claudio



__________________
C. Frederick Koenig III
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 03/09/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/02/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Appellant has combined arguments with respect to rejections under 35 U.S.C. §112(a) (written description) and 35 U.S.C. §112(b), and asserts that both sets of rejections “are based on a factual assertion by the Office that for one of skill in the art: ‘It is not possible to reasonably ascertain the necessary structure which would render the first transducer configured to ignore pulse echoes when the first transducer is within a blanking distance of an object.’ based on the disclosure contained in the application as filed.” See Brief pg. 12.
This assertion is incorrect. The statement highlighted above by Appellant was made only with respect to rejections under 35 U.S.C. §112(b). Appellant is improperly combining the rejections under these two distinct sections. The rejection(s) with respect to 35 U.S.C. §112(b) were indeed made on the basis that it is not possible to reasonably ascertain the structure which Appellant is attempting to claim (as opposed to any structure which one having skill in the art could imagine for such a purpose), where “structure” may include either the structure of a transducer which is “configured to ignore pulse echoes” or the algorithm required to suitably program a controller to perform the claimed function, although the limitation is set forth in the claim as being a configuration of the transducer itself (“the first transducer is ... configured to ignore pulse echoes”). 
The basis of the rejection under 35 U.S.C. §112(a) is a lack of written description to support the limitation in question. It is noted that, based on the specification, it is not even clear that Appellant intends this function (“the first transducer is ... configured to ignore pulse echoes”) to be a computer implemented function. The only direct discussion of the transducer being 
Since a transducer both transmits and receives pulses, when a reflective object is too close to the transducer, it sometimes can mistake its own pulse (i.e., the vibration from its own pulse) for a returning signal. As a solution, the sensor on the transducer can be configured to ignore the vibration from all pulses as long as necessary for the vibration to stop so that is does not sense its transmitted pulse directly. As a consequence, the transducer also ignores the echo signal from a close object. For example, a catheter's transducer may be moved too close to the wall of a heart chamber for the transducer to properly sense it since the transducer begins to ignore signals bouncing off that wall.

It is noted that this paragraph provides absolutely no description as to how this function is to be carried out, nor whether it is a result of a programmed controller performing processing on the output of the transducer or a result of the structure of the transducer itself. It is not until the declaration, filed 11/12/2020, that Appellant even suggests that this function is intended to be a computer implemented function. With respect to the paragraphs cited by Appellant in the declaration and accompanying arguments (see Brief pgs. 15-16 and Declaration pgs. 2-3 for each of the following citations):
[0018] A position sensor 38 within the distal end 32 of the probe 22 can generate electrical signals in response to these magnetic fields. A signal processor 40 can process these signals in order to determine the position coordinates of the distal end 32, including both location and orientation coordinates. Known methods of position sensing described hereinabove are implemented in the CARTO.TM. mapping system produced by Biosense Webster Inc., of Diamond Bar, Calif., and is described in detail in the patents and the patent applications cited herein.
[0019] The position sensor 38 is configured to transmit a signal to the console 24 that is indicative of the location coordinates of the distal end 32. The position sensor 38 can include one or more miniature coils, and typically can include multiple coils oriented along different axes. Alternatively, the position sensor 38 can comprise either another type of magnetic sensor, or position transducers of other types, such as impedance-based or ultrasonic position sensors. As described in more detail below, the position sensor 38 can include one or more sets of opposing transducers.

The above paragraphs provide a disclosure of a position sensor which may be one or more sets of opposing transducers but do not provide any description as to how a transducer might be configured to “ignore pulse echoes” as required by claims 1 and 11.
[0023] The signal processor 40 can be included in a general-purpose computer with a suitable front end and interface circuits for receiving signals from the probe 22 and controlling the other components of the console 24. The signal processor 40 can be programmed, using software, to carry out the functions that are described herein. The software can be downloaded to the console 24 in electronic form, over a network, for example, or it can be provided on non-transitory tangible media, such as optical, magnetic or electronic memory media. Alternatively, some or all of the functions of the signal processor 40 can be performed by dedicated or programmable digital hardware components.

The above paragraph provides a generic statement that a general-purpose computer can be programmed, using software (which is not described), to carry out “the functions that are described herein.” It is noted that there is no indication that the general-purpose computer is or must be programmed to carry out any particular functions (e.g. configuring the transducer to ignore pulse echoes), merely that a general purpose can be programmed to carry out unnamed functions. There is additionally no indication that one of the functions which the general-purpose computer can be programmed to carry out is the function of the transducer being configured to ignore pulse echoes. 
[0035] Since a transducer both transmits and receives pulses, when a reflective object is too close to the transducer, it sometimes can mistake its own pulse (i.e., the vibration from its own pulse) for a returning signal. As a solution, the sensor on the transducer can be configured to ignore the vibration from all pulses as long as necessary for the vibration to stop so that is does not sense its transmitted pulse directly. As a consequence, the transducer also ignores the echo signal from a close object. For example, a catheter's transducer may be moved too close to the wall of a heart chamber 
[0036] The distance a pulse travels during the time the transducer transmits a pulse and can reliably sense an echo thereof can be referred to as a blanking distance or a dead zone. The blanking distance becomes an issue when a transducer is used to measure objects within a very close distance, for example, less than a half millimeter, in the context of transducers of the type used with a medical probe.

The above paragraphs provide a general statement of the desired function (“...the sensor on the transducer can be configured to ignore the vibration from all pulses as long as necessary for the vibration to stop so that is does not sense its transmitted pulse directly. As a consequence, the transducer also ignores the echo signal from a close object.”) and a definition of “blanking distance,”  but provide no disclosure as to how Appellant intends to achieve the desired function. 
	
Appellant further argues that “the Examiner contends that there is lack of written disclosure with respect to “how” the claimed invention is implemented by focusing only on the implementation of a selective signal filtering function, the metes and bounds of which are disclosed and claimed, which is part of the overall probe navigation method of claim 1. This is analogous to asserting that a process which includes the multiplication of two numbers is insufficiently disclosed unless the application discloses a specific algorithm for implementing multiplication.” See Brief pg. 13.
Examiner respectfully disagrees. First, it is noted that there is no disclosure of “a selective signal filtering function.” The words “filter” or “filtering” do not appear anywhere in the original disclosure and are introduced only in the declaration filed on 11/12/2020. Prior to this declaration, there is absolutely no suggestion that “selective signal filtering” was intended to be the means of accomplishing the claimed function. Second, Appellant controller to ignore signals generated by the transducer in response to unwanted pulse echoes, since the transducer must collect these pulse echoes in order for any type of signal filtering to be performed, whereas independent claims 1 and 11 attribute this function to the transducer itself.
	Appellant provides a summary of paragraphs [0035], [0039]-[0042] of the instant specification as well as a reproduction of figures 3A-C. See Brief pgs. 14-15. Appellant additionally provides a reproduction of the declaration filed 11/12/2020, followed by the statement that “[s]imply configuring the transducer’s sensor signal to be ignored when the transducer is at a given location, here “within a blanking distance,” is an elementary function for a skilled artisan to implement.” See Brief pg. 16.
	It is noted that the claim limitation in question is “the first transducer is ... configured to ignore pulse echoes” and not that the signal from the first transducer is ignored. Appellant is here attempting to redefine the limitation at issue rather than providing evidence that such limitation is supported by the original disclosure. 
It is further noted that MPEP 2161.01 clearly states that “[i]t is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015).” Appellant has not provided a disclosure regarding how the inventor intends to achieve the claimed function and therefore the written description requirement is not satisfied. 

Because the claimed invention is supported by conventional hardware structure and because there is a detailed description, including drawings, of what the software does to operate the computer, there is sufficient description of the claimed invention. Disclosing a microprocessor capable of performing certain functions is sufficient to satisfy the written description requirement, when one skilled in the relevant art would understand what is being described and recognize that the applicant was in posession [sic] of the invention claimed, (emphasis added by Appellant)

First, it is noted that this training material is out of date and has been archived. The following is a statement from the USPTO training website with respect to this content:
Please note that the following Written Description Training Materials, Revision 1, March 25, 2008, include examples that now require further analysis for subject matter eligibility under 35 U.S.C. 101 in view of recent changes in the law. A new version will be prepared to reflect changes in the law since 2008, including any required clarifications due to developments in the law relating to 35 U.S.C. 112. The next revision will be posted as soon as it is available.

Second, it is noted that Appellant’s interpretation of this passage ignores both the content of the entire example and the preceding sentence, which is “[b]ecause the claimed invention is supported by conventional hardware structure and because there is a detailed description, including drawings, of what the software does to operate the computer, there is sufficient description of the claimed invention.” That is, the reason that the structure of the microprocessor is considered sufficient written description is because there is a detailed description, including drawings, of what the software does to operate the computer. With respect to the instant claims, Appellant has failed to provide such a detailed description.

Examiner respectfully disagrees. It is again noted that Appellant appears to be attempting to redefine the limitation at issue by asserting that this must necessarily be a “type of filtering function in signal processing terms.” Since the term “ignore” is not defined in the specification, the dictionary definition (“to refuse to take notice of” according to Merriam-Webster) is used to interpret the claim. Examiner respectfully asserts that in order for a signal to be processed or filtered, such signal must be first acquired. The limitation in question reads: is “the first transducer is ... configured to ignore pulse echoes.” The language of the claim limitation, which corresponds to the language in the specification, can reasonably suggest that the transducer itself does not register or otherwise fails to receive the pulse echoes (“ignores” the pulse echoes) which can be interpreted to mean that no corresponding signal is acquired.
Additionally, regardless of how elementary Appellant believes the concept of filtering to be, there is absolutely no evidence that filtering was described or suggested in any manner in the original disclosure. The concept of filtering as a solution to performing the claimed function was introduced only in the declaration filed 11/12/2020.
Appellant asserts that “[w]hen a person of skilled in the art considers the overall invention defined by the claims, it is uncontested that such a person has the ability to configure transducers to selectively provide signals that are operated with selective functionality by a signal processor programmed to enable such functionality. The claimed invention is directed to the function of using only valid positioning data being generated by the claimed transducers. 
Examiner respectfully notes that Appellant appears to be attempting to redefine the claim limitation at issue by stating that “such a person has the ability to configure transducers to selectively provide signals that are operated with selective functionality by a signal processor programmed to enable such functionality,” where the claim language indicates that the transducer itself “ignores” the pulse echoes and not that the signal generated by the transducer upon receipt of the pulse echoes is ignored. 
Examiner further respectfully notes that nowhere in the instant disclosure is “a conditional filtering function” or “a specific filtering effect” (referenced in Brief pg. 18) disclosed, described, or even suggested. Even granting that Appellant originally contemplated the claimed function being computer-implemented, rather than a configuration of the transducer as claimed, MPEP 2161.01 clearly states that “[i]t is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement. See, e.g., Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015).” Appellant has not provided a disclosure regarding how the inventor intends to achieve the claimed function and therefore the written description requirement is not satisfied. 
Appellant notes that there is no assertion that the application in [sic] “non-enabling.” See Brief pg. 18.

Appellant notes that there is no assertion that the other functions of the claimed transducers are insufficiently disclosed. 
Examiner agrees. Transmitting pulses and providing data (i.e. signal outputs) based on pulse echoes, where, in this case, the data is used for tracking, is considered to be a basic and standard function of an ultrasound transducer which requires no detailed disclosure. The claim limitation “the first transducer is ... configured to ignore pulse echoes” is not. This refers to a specific configuration of the ultrasound transducer to perform a special function.
Appellant argues that the function that the first transducer “is further configured to ignore pulse echoes when the first transducer is within a blanking distance of an object” means that the transducer is configured to perform a signal filtering function at a specific time based on relative position, i.e. ignoring pulse echoes when the transducer 250 is positioned in the blanking region 330 relative to the sensed wall 310 illustrated in Figs. 3B and 3C. Appellant further asserts that there is no need to describe a more specific filtering algorithm to one skilled in the art for the “ignoring” of the pulse echoes. See Brief pg. 18.
Examiner respectfully disagrees. There is no description or suggestion in the original disclosure that the transducer itself is configured to perform a signal filtering function (as opposed to a processor performing filtering on acquired signals). Additionally, there is absolutely no evidence that filtering was described or suggested in any manner in the original disclosure. The concept of filtering as a solution to performing the claimed function was introduced only in the declaration filed 11/12/2020.
Finally, Appellant repeatedly refers to the declaration as being unrebutted or discounted (see Brief pgs. 13, 17, 19). Appellant additionally asserts that this declaration provides factual evidence of the ability of the skilled artisan to recognize that the inventor was in possession of 
Examiner notes that the declarant is the only listed inventor of the instant application. The declaration therefore amounts to the declarant’s opinion of his own work. MPEP 716.01(c) states that “[i]n assessing the probative value of an expert opinion, the examiner must consider the nature of the matter sought to be established, the strength of any opposing evidence, the interest of the expert in the outcome of the case, and the presence or absence of factual support for the expert’s opinion.” Examiner respectfully asserts that the inventor has substantial personal interest in the outcome of the case.
While the following passage of MPEP 716.09 is directed the use of declarations or affidavits for overcoming rejections for lack of enablement, and while none of the rejections of record is based on a lack of enablement, the discussion regarding the use of a declaration to demonstrate the sufficiency of the disclosure is considered to be relevant to the issue of written description in light of the Federal Register notice on Examining Computer-Implemented Functional Claim Limitations for Compliance With 35 U.S.C. 112 (Examining Computer-Implemented Functional Claim Limitations for Compliance With 35 U.S.C. 112 , 84 Fed. Reg. 54 Jan. 7, 2019). 
Affidavits or declarations presented to show that the disclosure of an application is sufficient to one skilled in the art are not acceptable to establish facts which the specification itself should recite. In re Buchner, 929 F.2d 660, 18 USPQ2d 1331 (Fed. Cir. 1991) (Expert described how he would construct elements necessary to the claimed invention whose construction was not described in the application or the prior art; this was not sufficient to demonstrate that such construction was well-known to those of ordinary skill in the art.); In re Smyth, 189 F.2d 982, 90 USPQ 106 (CCPA 1951)



For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793                                                                                                                                                                                                  
Conferees:
/JEFFREY G HOEKSTRA/Supervisory Patent Examiner, Art Unit 3700                                                                                                                                                                                                        
/AMANDA C ABRAHAMSON/RQAS, OPQA                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.